Citation Nr: 1234012	
Decision Date: 09/28/12    Archive Date: 10/09/12

DOCKET NO.  09-27 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel



INTRODUCTION

The Veteran, who is the Appellant, served on active duty for over 20 years from July 1974 until his retirement in February 1994.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of an October 2007 rating decision of the Detroit, Michigan, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The case was remanded by the Board in March 2011 so that a compensation examination could be arranged.  That was accomplished in April 2011 and the case has been returned to the Board for further appellate consideration.  


FINDINGS OF FACT

1.  No injury, disease, or chronic symptoms of diabetes mellitus were manifested during service.  

2.  The Veteran did not continuously manifest symptoms of diabetes mellitus in the years after service.  

3.  Diabetes mellitus was not manifested to a degree of ten percent within one year of service separation.  

4.  The Veteran was not exposed to herbicides during service.

5. Diabetes mellitus is not caused by any in-service event during service.  



CONCLUSION OF LAW

Diabetes mellitus was neither incurred in nor aggravated by service nor may it be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between a veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Veteran was advised of VA's duties to notify and assist in the development of the claim prior to the initial adjudication of the claim.  A November 2006 letter explained the evidence necessary to substantiate the claim, the evidence VA was responsible for providing, and the evidence the Veteran was responsible for providing.  This letter also informed the Veteran of disability rating and effective date criteria.  The Veteran has had ample opportunity to respond and supplement the record.  

With regard to the duty to assist, the Veteran's service treatment records (STRs) and pertinent post-service treatment records have been secured.  The Veteran has also been afforded VA medical examinations in connection with his claim, most recently in April 2011.  38 C.F.R. § 3.159(c) (4) (2011). The Board finds that the opinions obtained are adequate. The opinions were provided by a qualified medical professional and were predicated on a full reading of all available records. The examiner also provided a detailed rationale for the opinion rendered. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 
22 Vet. App. 295 (2008).  Neither the Veteran nor his/her representative has challenged the adequacy of the examination obtained.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2011).  

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran who served for ninety days or more during a period of war (or during peacetime service after December 31, 1946) develops certain chronic diseases, such as diabetes mellitus, to a degree of 10 percent or more within one year from separation from service, such diseases may be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence where appropriate and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim. 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011).  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board is required to render a finding with respect to the competency and credibility of the lay evidence of record.  See Coburn v. Nicholson, 19 Vet. App. 427, 433 (2006).  Competent, credible lay evidence could be, in and of itself, sufficient to establish an elemental fact necessary to support a finding of service connection.  Jandreau v. Nicholson, 492 F. 3d 1372, 1376 (2007).  As a fact finder, the Board is obligated to determine whether lay evidence is credible in and of itself.  The Board cannot determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence, but it may consider a lack of contemporaneous medical evidence as one factor in determining the credibility of lay evidence.  Buchanan v. Nicholson, 451 F. 3d 1331, 1336-1337 (Fed. Cir. 2006).  Credibility is a factual determination going to the probative value of the evidence, to be made after the evidence has been admitted or deemed competent.  Cartwright v. Derwinski, 2 Vet. App. 24 (1991).  Board determinations with respect to the weight and credibility of evidence are factual determinations going to the probative value of the evidence.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).

A veteran is competent to describe symptoms that he experienced in service or at any time after service when the symptoms he perceived, that is, experienced, were directly through the senses.  38 C.F.R. § 3.159 (competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.); Layno, 6 Vet. App. at 469-71 (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge; personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness, but lay testimony is not competent to prove a particular injury or illness); see Barr 21 Vet. App. at 303 (lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).

Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau, 492 F. 3d at 1377.  Also, a veteran as a layperson is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F. 3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau). 

VA must consider the competency of the lay evidence and cannot outright reject such evidence on the basis that such evidence can never establish a medical diagnosis or nexus; however, this does not mean that lay evidence is necessarily always sufficient to identify a medical diagnosis, but rather only that it is sufficient in those cases where the layman is competent and does not otherwise require specialized medical training and expertise to do so, i.e., the Board must determine whether the claimed disability is a type of disability for which a layperson is competent to provide etiology or nexus evidence.  See Davidson, 581 F. 3d at 1316 (recognizing that, under 38 U.S.C.A. § 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when a layperson is competent to identify the medical condition; the person is reporting a contemporaneous medical diagnosis; or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional).  

Service Connection for Diabetes Mellitus

The Veteran contends that service connection is warranted for diabetes mellitus.  It is asserted that STRs show that he had elevated glucose levels while on active duty and that he underwent glucose tolerance testing for possible diabetes.  The Veteran states that he was told that, had he been given the formal diagnosis of diabetes during service, he would lose his position in the Air Force, so he convinced his doctor (during service) to hold off on making the diagnosis.  

The Veteran does not assert that he was exposed to herbicides (Agent Orange) during service.  The service personnel records do not reflect service that would involve presumptive exposure to herbicides.  For these reasons, the Board finds that presumptive service connection based on in-service herbicide exposure is not warranted in this case.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309(e).  The separate one year presumption for a chronic disease of diabetes manifesting to a degree of 10 percent is discussed below.  38 C.F.R. § 3.309(a). 

After a review of all the evidence, lay and medical, the Board finds that the Veteran did not sustain and injury or disease of the endocrine system during service, nor did he experience chronic symptoms of diabetes mellitus during service.  The STRs show that in May 1974, on Air Force enlistment examination, the Veteran underwent two hour post prandial glucose testing that was within normal limits.  On examination during service in July 1974, it was noted that the Veteran had a family history of diabetes and a five hour glucose tolerance test was recommended.  Findings from this testing were noted to be normal.  The Veteran underwent additional laboratory testing while on active duty, including testing in 1978 when levels of 104 mg/dL and 110 mg/dL were recorded; testing in 1979, when a level of 112 mg/dL was recorded; testing in 1980, when a level of 104 mg/dL was recorded; and testing in 1981, when a level of 96 mg/dL was recorded.  The STRs do not include a diagnosis of diabetes mellitus.  

Specifically, in an original claim for VA compensation benefits at the time of service separation in March 1994, the Veteran did not claim service connection for diabetes mellitus or mention diabetes or symptoms of diabetes.  As in this case, where the Veteran filed a claim for service connection (for hearing loss), but did not claim or mention diabetes or diabetes symptoms at that time, this suggests that there was no diabetes in service and there was no symptomatology at that time.  While inaction regarding filing a claim is not necessarily indicative of the absence of symptomatology, where, as here, a veteran takes action regarding other claims, it becomes reasonable to expect that the veteran is presenting all issues for which he is experiencing symptoms that he believes are related to service.  The Veteran demonstrated that he understood the procedure for filing a claim for VA disability compensation, and he followed that procedure in other instances where he believed he was entitled to those benefits.  In such circumstances, it is more reasonable to expect a complete reporting than for certain symptomatology to be omitted.  

The Board next finds that the weight of the evidence demonstrates that the Veteran did not continuously manifest symptoms of diabetes mellitus in the years after service.  The Veteran has not contended that he had symptoms of diabetes mellitus in the years immediately following active duty service.  As indicated, the Veteran did not claim service connection for diabetes at the time he filed an original service separation claim in March 1994.  It was not until August 2006 that the Veteran filed his claim for service connection for diabetes, along with other disorders. 

It was only after he had filed the claim for service connection (compensation) for diabetes that the Veteran first asserted that he was told that he had possible symptoms of diabetes in service.  On VA examination in May 2007, the Veteran reported that he was told that he had elevated glucose levels while he was in service.  

The Veteran's own reports of history reflect that he reported that he was first diagnosed with diabetes nearly three years after service in 1997, although the earliest medical diagnosis of diabetes mellitus of record dates from private treatment records in 2001.  At post-service testing in February 1995 during a general medical examination by VA, the Veteran specifically denied any diabetes.  Such a history reported by the Veteran at the February 1995 VA examination, at a time prior to his VA claim for service connection for diabetes, is more contemporaneous to service, and is inconsistent with, and more probative than, his later (May 2007) claims of having had diabetes in service and after service before 1997, assertions that he first made after he had filed a claim for VA compensation for diabetes in August 2006 and was attempting to support that monetary claim.  

Laboratory testing in February 1995 showed a glucose level of 108 mg/dL, with a normal reference range from 65 to 110 mg/dL, which the examiner assessed as normal endocrine system.  Such specific clinical measure during this post-service period, in addition to the Veteran's own history denying diabetes, is also very probative on the question of whether the Veteran had diabetes at any time, including after service prior to 1995, as such evidence reflects specific clinical measures within normal limits that were conducted following a history and complaints by the Veteran and physical examination that did not reveal diabetes or even a suspicion of diabetes to the VA examiner in February 1995.  

On VA examination in May 2007, the Veteran reported that he was told that he had elevated glucose levels while he was in service and that in 2003 he was admitted to a private hospital and told he had diabetes mellitus with blood sugar readings greater than 200 mg/dL.  On VA examination in April 2011, the Veteran reported that he was first diagnosed as having diabetes mellitus in 1997.  The earliest medical diagnosis of diabetes mellitus of record dates from private treatment records in 2001.  Based on this evidence, the Board finds that the Veteran's later assertion of diabetes in service is not credible, and that the weight of the lay and medical evidence of record demonstrates no continuous symptoms of diabetes mellitus in the years following service.  

The Board finds that diabetes mellitus was not manifested to a degree of ten percent within one year of service separation in March 1994.  As indicated, glucose testing in February 1995 showed the Veteran's level to be within normal limits.  The Veteran stated that he was diagnosed as having diabetes mellitus in 1997 and the medical evidence first shows a diagnosis of diabetes in 2001.  As such, service connection on a presumptive basis as a "chronic" disease manifesting to a compensable degree within one year of service separation is not warranted.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309(a). 

The Board further finds that Veteran's diabetes mellitus, which was first shown by symptoms and diagnosis years after service separation, is not other shown by competent evidence to have been caused by any in-service event.  The Veteran has not actually contended that his diabetes is the result of some event that occurred while he was on active duty, but has stated that the glucose levels that were recorded during service are sufficient to show that he manifested diabetes at that time.  As previously noted, the record does not support this contention.  

On VA examination in April 2011, the evaluator opined that, after review of the record, it is less likely than not that the elevated glucose levels shown while the Veteran was on active duty represented the onset of diabetes mellitus.  Examination in April 2011 includes a medical opinion that the Veteran did not have elevated glucose levels in service, with the examiner stating that there was "no evidence in the STR's of blood sugar elevation that meets the criteria for diabetes."  

As the weight of the evidence demonstrates no diabetes in service, no chronic symptoms of diabetes in service, no continuous symptoms of diabetes after service, including no diagnosis of diabetes until years after service, and the competent opinion evidence demonstrates no relationship between diabetes mellitus and 

service, the Board finds that a preponderance of the evidence is against the claim for service connection for diabetes mellitus, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 


ORDER

Service connection for diabetes mellitus is denied.  




____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


